ORDER

JAMES C. CACHERIS, District Judge.
This case has recently been the subject of investigations by the Virginia State Bar and the Office of Bar Counsel for the District of Columbia. The Court having been separately interviewed by both entities, and having an opportunity to revisit the facts and the law regarding the Court’s previous ruling, it is hereby
ORDERED that the Memorandum Opinion (Dkt. # 64) and Order (Dkt. # 65), entered on August 2, 2006, is vacated and withdrawn, and shall not be cited as preeedent or authority in any future judicial action. It is further
ORDERED that this Order of withdrawal will be submitted by the Court to West Publishing Company (2006 WL 2222868 (E.D.Va. Aug. 2, 2006)) and LEXIS/NEXIS Information Services (2006 WL 2222868, 2006 U.S. Dist. LEXIS 53383 (E.D.Va. Aug. 2, 2006)), so that it may be published thus effectuating the withdrawal of the previous Memorandum Opinion.